Case 2:21-cv-00020-JPH-DLP Document 29 Filed 05/27/21 Page 1 of 2 PageID #: 1194




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            TERRE HAUTE DIVISION

 LISA MARIE MONTGOMERY,                )
                                       )
                    Petitioner,        )
                                       )
                 v.                    )        No. 2:21-cv-00020-JPH-DLP
                                       )
 WARDEN OF USP TERRE HAUTE, IN, et al. )
                                       )
                    Respondents.       )

                              FINAL JUDGMENT
       Having this day directed the entry of final judgment, the Court now

 enters FINAL JUDGMENT in favor of Defendant and against Plaintiff. This

 action is dismissed.




 Date: 5/27/2021


 Roger A.G. Sharpe, Clerk of Court


 By: __________________
      Deputy Clerk
Case 2:21-cv-00020-JPH-DLP Document 29 Filed 05/27/21 Page 2 of 2 PageID #: 1195




 Distribution:

 Brian Patrick Casey
 U.S. ATTORNEY'S OFFICE
 brian.casey@usdoj.gov

 Amy D. Harwell
 FEDERAL PUBLIC DEFENDER TNM
 amy_harwell@fd.org

 Kelley J. Henry
 FEDERAL PUBLIC DEFENDER TNM
 kelley_henry@fd.org

 Lisa Nouri
 lisanouri_atty@hotmail.com
